Citation Nr: 1218680	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  10-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for hyperparathyroidism due to parathyroid adenoma, status post excision with residual decalcification of bone and surgical scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1959.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for hyperparathyroidism due to parathyroid adenoma, status post excision with residual decalcification of bone and surgical scar, and assigned an initial 10 percent rating for this disability retroactively effective from July 25, 2006, the date of receipt of this claim.  His appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

As support for his claim, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  



REMAND

The Veteran asserts that his hyperparathyroidism and associated symptoms are far more disabling than just 10 percent, indeed, in his estimation at least 60-percent disabling.  In his written statements and hearing testimony, he indicated he has the weakness and fatigue required for this higher rating.  He also says he has pain and stiffness of his joints and ligaments, also bowel problems or gastrointestinal issues, including inability to take medication for them because it causes hemorrhoids as a side effect, and that he cannot do outdoor or physical stuff that requires exertion.

This disability is rated under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7904.  This DC provides for a 10 percent rating if continuous medication is required for control.  The next higher rating of 60 percent requires gastrointestinal symptoms and weakness.  Whereas the highest possible schedular rating of 100 percent requires generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer) and weakness.

The Veteran had a VA endocrine diseases examination concerning this disability in May 2009.  That examiner clarified that hyperparathyroidism can cause low bone density, but not arthritis of the joints.  It was noted that previous VA bone imaging tests in mid-2007 had revealed increased uptake in multiple joints consistent with simple arthritis.  It was also mentioned that the Veteran's joint pain complaints had been associated with his rheumatoid arthritis, so were the result of this other condition rather than his service-connected hyperparathyroidism.  The examiner indicated the Veteran's parathyroid hormone levels were normal in March 2009, and that his fatigue complaints therefore also must be related to something else.


Later that year, in December 2009, that same VA examiner observed the Veteran was taking calcium supplements, and that he was feeling great.  His calcium was reported as 9.5, middle normal range in September 2009.  It was reiterated that none of his joint problems were related to his parathyroids, so not due to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating VA adjudicators must be able to distinguish, by competent and credible evidence, the extent of symptoms that is due or attributable to service-connected disability versus that which is not)

Other VA clinical records in the file, however, dating from 2009 and earlier, show the Veteran has received treatment for gastroesophageal reflux disease (GERD), which also is a gastrointestinal disorder.  And while the most recent VA endocrine examination and addendum information from May and December 2009 address joint pain and arthritis and determine it is not associated with the Veteran's hyperparathyroidism, there is no such medical comment concerning whether his GERD is associated with this service-connected disability.  It also remains unclear whether the Veteran has any of the other type of impairment contemplated by the even higher 100 percent rating under Diagnostic Code 7904, namely, generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness.  This, in addition to his complaints of weakness, must be considered.

The Veteran therefore needs to be reexamined to reassess the severity of this disability since his most recent VA compensation examination for this disability was in back in May 2009, so 3 years ago.  Even the December 2009 addendum is only slightly more recent, and he asserts that his symptoms are now far worse.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 
11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the file the Veteran's most recent VA hospital and outpatient treatment records from December 2009 to the present, including especially those at the VA Medical Centers (VAMCs) in Boise, Idaho, and Palo Alto, and Fresno, California.

Since these records are in VA's possession, so in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain these additional records and notify the Veteran if unable to obtain certain records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination to reassess the severity of his service-connected hyperparathyroidism due to parathyroid adenoma, status post excision with residual decalcification of bone and surgical scar.


The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing or evaluation should be performed.  The examination should consider the Veteran's complaints, as well as determine whether he has gastrointestinal symptoms associated with this disability, including GERD (and/or nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), weakness, generalized decalcification of bones, or kidney stones, which 38 C.F.R. § 4.119, DC 7904, requires for higher 60 and 100 percent ratings. 

The examiner must discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this VA examination, without good cause, may have adverse consequences on this pending claim.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).


3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



